      Case 3:18-cr-01059-CAB Document 252 Filed 05/11/20 PageID.728 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No.: 18cr1059-CAB
12                                       Plaintiff,
                                                          ORDER DENYING WITHOUT
13   v.                                                   PREJUDICE MOTION TO REDUCE
                                                          SENTENCE [Doc. No. 251.]
14   JAMES MAZON (1),
15                                     Defendant.
16
17           On May 8, 2020, defendant James Mazon filed a motion for sentence reduction
18   pursuant to 18 U.S.C sec. 3582(c)(1)(A)(i). [Doc. No. 251.] Section § 3582(c)(1)(A)
19   requires that a defendant “fully exhaust all administrative rights to appeal” before
20   bringing a motion to the district court. A defendant is first required to make a request of
21   the BOP to file the motion for release on the defendant’s behalf. If the BOP refuses, or
22   does not act on the defendant’s request within 30 days, the statute authorizes the
23   defendant to file the motion with the district court.
24           The defendant has not demonstrated that he sought relief through the Bureau of
25   Prisons before submitting his request directly to the court. Exhaustion is a jurisdictional
26   predicate to court’s ability to consider the merits of the request. The motion is denied
27   without prejudice to reconsideration once the defendant establishes he has satisfied the
28   /////

                                                      1
                                                                                       18cr1059-CAB
      Case 3:18-cr-01059-CAB Document 252 Filed 05/11/20 PageID.729 Page 2 of 2


 1   exhaustion requirement.
 2         IT IS SO ORDERED.
 3   Dated: May 11, 2020
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
                                                                            18cr1059-CAB
